



COURT OF APPEAL FOR ONTARIO

CITATION: Leajon Graphics Ltd. v. Hayter, 2013 ONCA 767

DATE: 20131218

DOCKET: C56863-C56869

Doherty, Sharpe and Watt JJ.A.

Leajon Graphics Ltd., Ken Raspin and Larry
    Jeffrey

Plaintiffs (Respondents)

and

Allan Hayter, Jake Bulk, Huron Tract Holdings
    Inc., and
Susan Lehnen, Renee Lehnen, and Christa Lehnen
    in their capacities as Estate Trustees of the Estate of Richard Lehnen also
    known as Dick Lehnen, deceased


Defendants (Appellants)

M. Paul Downs, for the defendant (appellant) Allan
    Hayter

Peter Sengbusch, for the defendant (appellant) Jake Bulk

Maurice J. Neirinck and Michael McQuade, for the plaintiffs
    (respondents)

Heard:  December 16, 2013

On appeal from the judgment of Justice A.D. Grace of the
    Superior Court of Justice dated March 8, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge determined liability on two alternative vases.  The
    appellants challenge both.  We agree with the trial judges reasons in respect
    of both bases.

the first basis

[2]

The trial judge concluded that the appellants were liable as
    guarantors.  The agreement in issue was not drawn by a lawyer.  The language
    viewed in isolation arguably admits of different interpretations.  However, the
    trial judge properly viewed the language in the context of the relationship of
    the parties and the intention of the parties as determined by reference to the
    circumstances at the time the agreement was made.  We agree with his
    interpretation.

the second basis

[3]

The trial judge also addressed the appellants liability on the basis
    that, as claimed by the appellants, the agreement in issue was not a guarantee
    but rather a promise to purchase certain promissory notes.  The trial judge
    found the appellants liable even on that basis.  We agree with his analysis
    (see reasons at paras. 103-108).

[4]

The appeal is dismissed.

[5]

The trial judge gave detailed reasons for the costs order.  We see no
    basis for interfering with the trial judges exercise of his discretion.  Leave
    to appeal is granted but the appeal is refused.

[6]

Costs of the appeal fixed at $18,000, inclusive of taxes and
    disbursements.


